DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Chen et al. (US 2015/0310444) teaches an adaptive biometric authentication system may include a user identity reference module that is configured to maintain user identification items stored in a secure memory. The system may include a passive data aggregator that is configured to receive and aggregate data items that are passively collected by a device that is in proximity to a user. The system may include a user identity confidence level generator that is configured to generate a user identity confidence level that indicates a confidence that the user in proximity to the device is the reference user based at least in part on a comparison between the passively collected data items and the user identification items, and to update the user identity confidence level as additional passively collected data items are received. The system may include an authentication module that facilitates user authentication based at least in part on the user identity confidence level.
Hadas (US 2020/0349359) teaches adjustment of displayed content based on recognition of viewer. In some examples, content that may include data, as well as, control elements associated with functionality of a surveillance system. The content may be displayed to a viewer based on the viewer's credentials. Responsive to detection of another viewer, the 
Visser et al. (US 2015/0301796) teaches a device includes a memory, a receiver, a processor, and a display. The memory is configured to store a speaker model. The receiver is configured to receive an input audio signal. The processor is configured to determine a first confidence level associated with a first portion of the input audio signal based on the speaker model. The processor is also configured to determine a second confidence level associated with a second portion of the input audio signal based on the speaker model. The display is configured to present a graphical user interface associated with the first confidence level or associated with the second confidence level.
The difference between the prior art and the claimed invention is that Chen, Hadas nor Visser teaches  instructing, when an estimation result indicating that it is highly likely that the speech made by the target person is included in the acquired voice has been acquired from a voice recognition server, the voice interaction apparatus to change a setting in such a way as to lower the identification level of the speech section detector, and to perform communication with the voice recognition server by speech section detection in accordance with the identification level after the change.
Therefore, it would not have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Chen Hadas and Visser to include instructing, when an estimation result indicating that it is highly likely that the speech made by the target person is included in the acquired voice has been acquired from a voice recognition server, the voice interaction apparatus to change a setting in such a way as to lower the identification level of the speech section detector, and to perform communication with the voice recognition server by speech .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689.  The examiner can normally be reached on Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656